DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 51-64, and the species of “treatment by drug”, in the reply filed on 07/22/2022 is acknowledged.
Claims 1-50 and 60-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species (claims 60-62 are directed to the non-elected species of “treatment by genome engineering”), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2022.
Claims 51-59, 63 and 64 are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 51 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott-Browne (Immunity 45:1327-1340 (2016)).
Regarding claim 51, Scott-Browne disclosed:
A method for identifying an epigenetic footprint characteristic of exhausted T cells, comprising the steps of: (a) obtaining a sample comprising exhausted T cells (TFx) and a control sample comprising invigorated (i.e., normal, non-exhausted) T cells; 
See Summary: “In response to acute infection, naive CD8+ T cells expand, differentiate into effector cells, and then contract to a long-lived pool of memory cells after pathogen clearance. During chronic infections or in tumors, CD8+ T cells acquire and “exhausted” phenotype. Here we present genome-wide comparisons of chromatin accessibility and gene expression from endogenous CD8+ T cells responding to acute and chronic viral infection using ATAC-seq and RNA-seq techniques.” Therefore, Scott-Brown obtained a sample of exhausted T cells (those responding to chronic viral infection) and a control sample of invigorated, non-exhausted T cells (those responding to acute viral infection).
(b) identifying open chromatin regions (OCRs) in both samples; 
See Summary: “Here we present genome-wide comparisons of chromatin accessibility and gene expression from endogenous CD8+ T cells responding to acute and chronic viral infection using ATAC-seq and RNA-seq techniques.”
and (c) comparing the OCRs identified in the TEx to the OCRs identified in the invigorated T cells; wherein the epigenetic footprint characteristic of TEx comprises one or more OCRs present in TEx and not present in the control T cells
See Summary: “Regions differentially accessible between functional subsets in vivo were enriched for binding sites of transcription factors known to regulate these subsets…Exhaustion-specific accessible regions were enriched for consensus binding sites for NFAT and Nr4a family members, indicating that chronic stimulation confers a unique accessibility profile on exhausted cells.” See also last paragraph on page 1331, continuing over: “We next compared effector and memory CD8+ T cells to CD8+ T cells with an exhausted phenotype, isolated from mice chronically infected with LCMV clone 13. There were approximately 5,000 and 3,000 differentially accessible regions in cells with an exhausted phenotype compared to memory and effector CD8+ T cells, respectively (Figures 4A and 4B).” See also figure 4H, where Scott-Browne indicated that 993 regions were identified that were more accessible (i.e. “open”) in exhausted cells than in either effector or memory cells.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Scott-Browne (Immunity 45:1327-1340 (2016)) in view of Buenrostro (Curr. Protoc. Mol. Biol. 109:21.29.1-21.29.9 (2015)).
The disclosure of Scott-Browne has been discussed. Scott-Browne disclosed that the method comprised preparing ATAC-seq libraries, PCR with 10-12 cycles with barcoded primers, and 2× 50 cycle paired-end sequencing (page 1338, section entitled “ATAC-Seq”). Scott-Browne did not disclose performing “qPCR”.
Buenrostro disclosed an ATAC-seq protocol for assaying chromatin accessibility (see title, e.g.). Buenrostro’s protocol comprised performing a qPCR (page 21.29.4 under “Perform qPCR”): “To reduce GC and size bias in PCR, the appropriate number of PCR cycles (N) is determined using a qPCR, allowing us to stop amplification prior to saturation.” See also page 21.29.6, first four lines: “The purpose of this qPCR step is to generate libraries that are minimally PCR amplified. Most PCR bias comes from later PCR cycles that occur during limited reagent concentrations. This determination of the optimal number of cycles to amplify the library reduces artifacts associated with saturation PCR of complex libraries.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Scott-Browne by including the qPCR step of Buenrostro in order to determine the optimal number of PCR cycles to use to avoid saturation and consequent introduction of PCR bias. It is noted that Scott-Browne’s protocol involved only 10-12 PCR cycles, which is consistent with a goal of avoiding the saturation point.

Claims 53, 57, 58, 59 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Scott-Browne (Immunity 45:1327-1340 (2016)) in view of Zhang (Molecular Therapy 22:1698-1706 (2014)).
The disclosure of Scott-Browne has been discussed. While Scott-Browne disclosed how to identify exhausted T-cell-specific open chromatin regions using ATAC-Seq, starting with exhausted T-cells, Scott-Brown did not disclose using these identified open chromatin regions to detect exhausted T-cells in a patient as recited in claims 53 and 63, or treat the patient with an agent to “re-invigorate” the exhausted T-cells as recited in claim 57, more specifically with a drug as recited in claims 58 or 59.
Zhang disclosed that T cell exhaustion occurred in human chronic viral infections, such as human immunodeficiency virus, hepatitis B virus and hepatitis C virus, and was the primary reason for the inadequate immunological control of these pathogens (page 1698, right column, first paragraph). Zhang also correlated T cell exhaustion with reduced diacetyl histone H3 (diAcH3; page 1700, right column, last full paragraph). Zhang found that treatment with valproic acid (an HDAC inhibitor; sentence spanning pages 1700-1701) increased histone acetylation levels in exhausted T cells and improved the functionality of these cells (page 1701, last paragraph). Note Zhang correlated increased diACH3 with open chromatin at affected genes (id.).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to use the exhausted T-cell-specific open chromatin regions identified by Scott-Browne to detect exhausted T-cells in patients having persistent infections with the types of viruses noted by Zhang, and subsequently treat such patients with valproic acid to restore function to these exhausted T cells in order to better manage these infections.

Claims 54 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Scott-Browne (Immunity 45:1327-1340 (2016)) in view of Zhang (Molecular Therapy 22:1698-1706 (2014)) as applied to claims 53, 57, 58, 59 and 63 above, and further in view of Buenrostro (Curr. Protoc. Mol. Biol. 109:21.29.1-21.29.9 (2015)).
The disclosure of Scott-Browne has been discussed. Scott-Browne disclosed that the method comprised preparing ATAC-seq libraries, PCR with 10-12 cycles with barcoded primers, and 2× 50 cycle paired-end sequencing (page 1338, section entitled “ATAC-Seq”). Scott-Browne did not disclose performing “qPCR”.
Buenrostro disclosed an ATAC-seq protocol for assaying chromatin accessibility (see title, e.g.). Buenrostro’s protocol comprised performing a qPCR (page 21.29.4 under “Perform qPCR”): “To reduce GC and size bias in PCR, the appropriate number of PCR cycles (N) is determined using a qPCR, allowing us to stop amplification prior to saturation.” See also page 21.29.6, first four lines: “The purpose of this qPCR step is to generate libraries that are minimally PCR amplified. Most PCR bias comes from later PCR cycles that occur during limited reagent concentrations. This determination of the optimal number of cycles to amplify the library reduces artifacts associated with saturation PCR of complex libraries.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method suggested by the combined disclosures of Scott-Browne and Zhang by including the qPCR step of Buenrostro in order to determine the optimal number of PCR cycles to use to avoid saturation and consequent introduction of PCR bias. It is noted that Scott-Browne’s protocol involved only 10-12 PCR cycles, which is consistent with a goal of avoiding the saturation point of PCR.

Allowable Subject Matter
Claims 55 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 55 requires determining an open chromatin footprint correlated with exhausted T cells from a patient by a method which includes conducting qPCR on a chromatin library from the T cells from such patient, and conducting high-throughput array-based testing on the amplification products of said qPCR. There is no apparent reason from the prior art to perform qPCR followed by conducting high-throughput array-based testing on the amplification products of such qPCR. It would seem that qPCR would already be able to identify and quantify the OCR regions (being subjected to qPCR), and therefore the additional benefit of using an array to “test” the amplification products of the qPCR is not readily apparent.
It is noted the only place in the specification where “qPCR” is found within 50 words of “array” or “microarray” is at paragraph [0341], which reads (emphasis provided): “An enhancer openness PCR assay is used herein to interrogate epigenetic/epigenomic state, enhancer state, and therapeutic modulation. The assay comprises the steps of: peripheral blood isolation; CD8+ T cell enrichment; cell lysis; chromatin release; transposition reaction and library generation; compilation of the relevant OCR library for testing and selection of primers; qPCR readout of sample OCRs; and high throughput testing by multiple parallel qPCR or array-based platform for: OCR state of open or closed that relate to CD8+ T cell changes associated with disease presence/absence, disease severity, and/or response to therapy.”
 Nevertheless, claim 55 is an original claim, and consequently does not represent “new matter”.
Claim 56 is allowable over the prior art for at least the reason that it depends from claim 55.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637